Title: V. Notes on Acts of Parliament and of the Virginia Assembly concerning Religion, 11 October – 9 December 1776
From: Jefferson, Thomas
To: 


                        
                            1.E.6.c.1. Rast. 365.a. ‘to deprave despise or contemn the sacrament’ imprisonmt. & fine ad libitum repd by 1.Mar. parl.1. Sess.2.c.2. but revived by 1.Eli. c.2. and ye. l.Mar. ws. repd. l.Jac.
                            5.6.E.6.c.1. Rast. 365.d. every person to resort to church every Sunday, unless lawful excuse of absence.
                            Ecclesiasticl. courts to punish offenders.
                            if any one hear & be present at any form of prayer but ‘the book of Common prayer imprisonmt. for 6. months 1st. offnce.—2d. ditto.—3d imprisonmt. for life.
                            repd. 4.Mar. but this part of it revivd. by 1.E1. & ye. whole by 1.Jac. c.25. wch. repd. ye. stat. 1.Mar.
                            1.El.c.1. Rast. 78.6. heresies defined ‘such as have heretofore been determined heresy by the authority of the Canonical scripture, or by the first 4 general councils, or any of them, or by any other general council <wherein> it was declared heresy by the express & plain words of ye. scriptures.
                            Ecclesiastical Commissrs. to correct. Diocesan may burn the heretic 1.Hale. P. C. 405.
                            2.Arians burnt under this law in 17.El. & 9.Jac.—repd in Engld. by 29.Car.2. c.9. but not here.
                            1.El.c.2. Rast. 367.a. if any [minister] not beneficed, refuse to use the book of com. prayer or to minister the sacrament in  such order & form as set forth in sd. book, or shall use any other rite, ceremonie, order, forme, or manner of celebrating the Lord’s supper openly or privily, or use other open prayer than is mentd. in the sd. book; or preach declare or speak any thing in the derogation or depraving of the sd. book or any thing therein contained, he shall be punished by 1 year’s imprisonmt. for 1st. offence, & for 2d. offence imprisonmt. for life.
                            and if any person [layman] in any interlude, plays, songs, rimes, or by other open words declare or speak any thing in the derogn., depravg. or despisg. sd. book or any thing therein contained, 1st. offence 100. marks or 6 months imprisonmt. 2d. offence 400. marks or 12 mo. imprisonmt., 3d forfeiture of all his goods and chattels and imprisonmt. for life.
                            every person to resort to church every Sunday, unless lawful excuse on pain of censures of church & 12d. for every offence.
                            23.El.c.1. Rast. 82.a. every person absenting himself from church or usual place of the Common prayer to forfeit 20.£ for every month, & give security for good behavior if absent 12. months; persons keeping a schoolmaster who does not go to church 10.£ a month & the Schoolmaster disabled from his profession & be imprisoned a year. Person not […] to be committed […]
                            [?]El.c.6. Rast. 8[2?]b. every conveiance [of] lands try[ …] convicted under [ …] c.1. void as to the queen. After one conviction [ …] shall pay half yearly into Exchequer 20.£ a month until they conform without further indictmt. if default in paiment the Queen to seize ⅔ of lands and keep them.
                            35.El.C.1. Rast. 85.c. every person absenting from place of the Common prayer one month without lawful excuse, & by printing, writing, or express words or speeches move or persuade any one to deny, withstand & impugn the Queen’s supremacy ecclesiastical, or to abstain from church to the service accdg. to law, or to come to or be present at any unlawful assemblies, conventicles or meetings under colour of exercise of religion contrary to the statutes; or if any person obstinately refusing to repair to church or ye. place of Com. prayer, for a month shall join in, or be present at any such assemblies, Conventicles or meetings under colour of exercise of religion, shall be committed to prison till conformity: and if they do not conform in three months & make public recantation, they shall  abjure the realm: & if he does not depart, or if he returns, shall suffr. death witht. clergy.
                            if any person shall relieve, maintain, retain or keep in his house any person (except his father &c.) who shall refuse to go to church for a month shall forfeit £10. a month. 3.Jac.1.c.4. Rast. 89.d. repeals this clause agt. ‘relieving &c.’ but reenacts it & extends it to keepg. servants & restrains the exception to ‘father & mother wantg. other habitation.’
                            1.Jac.1.c.4. Rast. 86c. confirms the 35.El.
                            3.Jac.1.c.1. Rast. 368.b. 5th. Nov. Gunpowdr.plot every body to go to church.
                            c.4. Rast. 87.c.d. &c. against Popish recusants who shall not take the sacrament.
                            against all Recusants, protestant or popish, not going to church, gives the k. liberty to refuse the £20. a month given by 23.El. tho’ tendered at the day and to take ⅔ of the lands.
                            any person reqd. to take the oath of allegce. & Supremcy. to be imprisd. & incur Premunire.
                            every subject going out of the realm to serve foreign prince without havg. previously taken sd. oath, a felon.
                            3.Jac.1.c.24. Rast. 317.b. if any person in any stage play, interlude, shew, May-game, or Pageant, jestingly & prophanely speak or use the holy name of god, or of Jesus Christ, or the holy ghost, or trinity shall forfeit £10. for every offence.
                            1661.c.1. directs a church to be built in each parish
                            c.2. vestry to be chosen ‘by the major part of the parish’ to take oaths of allegce. & Supremacy & subscribe to be conformable to doctrine & discipline of ye. Church.
                            c.3. no minister to preach unless ordained by some bp. in Engld.
                            c.4. parish to provide read[ers.]
                            c.5. whole liturgy to be read thoroughly every Sunday
                            c.6. the minister not to teach any other than Church Catechism.
                            c.7. minister to preach weekly.
                            c.8.9. & 1663.c.1. for keepg. holy Jan. 30. May. 9. & Sep. 13.
                            c.10. Ch. ward, to keep church in [repair] provide books & ornaments & to collect ministers [. . . .]
                            
                            [1705]c.6. if [any person] brought up in the Xn. relign. shall by writg. printg. teachg. or speakg. deny the being of a god, or the trinity, 
   
   Arians. Jews.

 or shall assert there are more gods than one, or deny the Xn. relign. to be true, or the old & new test. to be of divine authority. 1st. offce. disabled to hold any office ecclesl. civl. or military. 2d. offence disabled to sue, or be capable of gift or legacy & 3. years imprisonmt. 1730. c.2. to enforce the foregoing act. & 1744.c.2. ditto. this act copd. from 9 & 10 W.3.c.32.
                        
                    